DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright JR. et al. (US 2019/0370544)(Hereinafter referred to as Wright) in view of Yeh et al. (“3D Reconstruction and Visual SLAM of Indoor Scenes for Augmented Reality Application”, IEEE, 2018.)(Hereinafter referred to as Yeh).
Regarding claim 1, Wright teaches A system for robust display of augmented reality (AR) applications on a vehicle (FIGS. 6A to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052]), (The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]), 
comprising: a mobile terminal that is configured to execute an AR application on the vehicle, wherein the AR application comprises a display of AR contents on the vehicle (Wright; The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen). The work order may be bundled with "AR experiences" ( e.g., a set of computer-executable instructions which can be run on the HMD) for each repair sequence. For example, an AR experience may include tracking a target as well as providing predefined functionality to the user (e.g., step-bystep instructions may be provided to the user via the display and/or the audio output device). See paragraph [0075]), (FIGS. 6A to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052]) (The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]); 
wherein the mobile terminal comprises: 
at least one sensor that is configured to capture physical sensor data relating to a position of the mobile terminal (The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])(The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]); 
a capture unit that is configured to capture a predefinable fixed point on the vehicle ((FIGS. 6A 
to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052])); and
 a computing unit that is configured to evaluate the physical sensor data and the captured fixed point and to display the AR contents on the vehicle in a contact-analog manner (The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]), but is silent to display of AR contents on the vehicle using a three-dimensional grid
Yeh teaches creating a 3D voxel based map grid of the environment to which the user can attach AR objects to specific locations in the environment and a relocalization to present the user at the current location in the grid map which was constructed previously (Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.)(Yeh; These grid indices divide the space as volume grids, every index refers to a grid. Every grid contains many voxels, saving the data directly will cost too much memory. See page 95, right col., third paragraph)
Wright and Yeh teach of SLAM based augmented reality object placement and Yeh teaches that by utilizing a grid the system and implementing relocalization, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wright with the grid map and relocalization techniques such that the user can reuse map data previously generated to relocalize the user’s location.

Regarding claim 2, Wright in view of Yeh teaches the system according to claim 1, wherein the mobile terminal comprises an input and output unit that is configured to receive a user input manner (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]); 
and the computing unit is configured to augment the AR contents with the user input manner (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]).


Regarding claim 3, Wright in view of Yeh teaches the system according to claim 1, wherein the evaluation of the physical sensor data and of the predefinable fixed point for the display of the AR contents on the vehicle in a contact-analog manner comprises: determining an exact relative position of the mobile terminal with respect to the predefinable fixed point ((Wright; The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])( Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161])); 
determining an exact relative position of the vehicle with respect to the mobile terminal ((Wright; The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])( Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161])); 
initializing the three-dimensional grid for the display of the AR contents on the vehicle in a contact-analog manner (Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Yeh; These grid indices divide the space as volume grids, every index refers to a grid. Every grid contains many voxels, saving the data directly will cost too much memory. See page 95, right col., third paragraph); 
and displaying the AR contents in a contact-analog manner via simultaneous localization and mapping (SLAM) (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]).

Regarding claim 4, Wright in view of Yeh teaches the system according to claim 1, wherein the AR contents comprise at least one of: damage present on the vehicle; an operating instruction for the vehicle; an accessory for the vehicle; a repair on the vehicle; and informational content on the vehicle (Wright; The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen). The work order may be bundled with "AR experiences" ( e.g., a set of computer-executable instructions which can be run on the HMD) for each repair sequence. For example, an AR experience may include tracking a target as well as providing predefined functionality to the user (e.g., step-bystep instructions may be provided to the user via the display and/or the audio output device). See paragraph [0075]).

Regarding claim 5, Wright teaches a method for robust display of augmented reality (AR) applications on a vehicle (FIGS. 6A to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052]), (The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]), comprising: 
executing, via a mobile terminal, an AR application on the vehicle, wherein the AR application comprises a display of AR contents on the vehicle (Wright; The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen). The work order may be bundled with "AR experiences" ( e.g., a set of computer-executable instructions which can be run on the HMD) for each repair sequence. For example, an AR experience may include tracking a target as well as providing predefined functionality to the user (e.g., step-bystep instructions may be provided to the user via the display and/or the audio output device). See paragraph [0075]), (FIGS. 6A to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052]) (The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]); 
wherein the executing of the AR application on the vehicle comprises: capturing, via at least one sensor, physical sensor data relating to a position of the mobile terminal (The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])(The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]); 
capturing, via a capture unit, a predefinable fixed point on the vehicle ((FIGS. 6A 
to 6E illustrate a local user interface displayed via a display of the electronic device in accordance with one embodiment. FIG. 6A illustrates the user preparing to line up a graphical marking on an object with the camera of the electronic device. After the graphical marking has been scanned, a portion of the graphical marking may be highlighted, as shown in FIG. 6B, to provide the user with a visual confirmation that the graphical marking has been scanned. The display may also provide the user with a list of options for interacting with the object via AR. The option to initiate a support call, based on the detected object, is also shown in FIG. 6B. See paragraph [0052])); 
and displaying, via a computing unit, the AR contents on the vehicle in a contact- analog manner after evaluation of the physical sensor data and of the captured fixed point by the computing unit (The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]), but is silent to display of AR contents on the vehicle using a three-dimensional grid
Yeh teaches creating a 3D voxel based map grid of the environment to which the user can attach AR objects to specific locations in the environment and a relocalization to present the user at the current location in the grid map which was constructed previously (Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.)(Yeh; These grid indices divide the space as volume grids, every index refers to a grid. Every grid contains many voxels, saving the data directly will cost too much memory. See page 95, right col., third paragraph)
Wright and Yeh teach of SLAM based augmented reality object placement and Yeh teaches that by utilizing a grid the system and implementing relocalization, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wright with the grid map and relocalization techniques such that the user can reuse map data previously generated to relocalize the user’s location.

Regarding claim 6, Wright in view of Yeh teaches the method according to claim 5, further comprising: receiving, via an input and output unit on the mobile terminal, a user input (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]); 
and augmenting, via the computing unit, the AR contents with the received user input (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161]).

Regarding claim 7, Wright in view of Yeh teaches the method according to claim 5, wherein the evaluation of the physical sensor data and of the predefinable fixed point for the display of the AR contents on the vehicle in a contact-analog manner comprises: determining an exact relative position of the mobile terminal with respect to the predefinable fixed point ((Wright; The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])( Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161])); 
determining an exact relative position of the vehicle with respect to the mobile terminal ((Wright; The input 216 may further include inertial measurement unit (IMU), which may include an accelerometer and/or a gyroscope. As discussed below, the computer 210 may use the camera and/or the IMU to determine whether the computer has been put down (e.g., placed on a surface such as a table) or placed in the local user's pocket or a bag. The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device. An example remote computer may include a personal computer (PC), server, router, network PC, a peer device or other common network node, or the like. The communication connection 220 may be a network interface device such as one or both of an Ethernet card and a wireless card or circuit that may be connected to a network. The network may include one or more of a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, and other networks. In some embodiments, the communication connection 220 may also or alternatively include a transceiver device, such as a Bluetooth device that enables the computer 210 to wirelessly receive data from and transmit data to other Bluetooth devices. See paragraph [0027])( Wright; The user device may comprise a camera that allows the user to capture a stream of images from the user's environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking). The user device also comprises a processing unit (might be the same processing unit described above) that reconstructs a rough digital model from the images captured by the camera and the associated poses of the object (e.g., creates a 3D reconstruction). The user device further comprises an audio input/output component to communicate with the other users. The user device also comprises a touchscreen to be able to view and interact with (e.g., draw or sketch over) the environment captured by the camera and shown on the touchscreen. A communication unit of the user device allows multiple users to communicate with each other and share data such as a video stream that the camera is delivering, a relative position of the user device (as computed by the tracking algorithm running on the processing unit), and a 3D reconstruction of the environment of the user device so that it can be represented on a remote location. The user device is coupled to or configured to couple to a server network (such as the internet), that allows the user devices to connected to each other and to share the described data. See paragraph [0161])); 
initializing the three-dimensional grid for the display of the AR contents on the vehicle in a contact-analog manner (Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Yeh; These grid indices divide the space as volume grids, every index refers to a grid. Every grid contains many voxels, saving the data directly will cost too much memory. See page 95, right col., third paragraph); 
and displaying the AR contents in a contact-analog manner via simultaneous localization and mapping (SLAM) (Yeh; Our system consists of two parts. The first part is mapping, which is used to construct the environment by the user. The second part is relocalization, for which the system loads the data constructed previously. With these data, we can relocalize the user’s current position. The constructed 3D point cloud will be transformed to a grid map. It is then used to switch between the camera frame and the frame rendering the user’s position in the map. When switching to the camera frame, the user can touch arbitrary points on the screen to attach the AR content on the plane. See page 59, section System Overview, left col.) (Wright; The system's virtual navigation features may be supported by an environment tracking and modeling system (for example, a visual or visual-inertial Simultaneous Localization and Mapping ( SLAM) system, a scene- or object-specific tracker, etc.). This system can provide a spatial frame of reference and understanding of the environment's spatial layout. Given this data as well as data about the local user's actions--e.g., where the local user looked and/or drew annotations--certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting. In some embodiments, the system may also weigh areas in which the local user has shown an interest in (e.g., as automatically identified above) more strongly than other areas when selecting the views. This weighting can be accomplished by a variety of different techniques, including multi-graph-cut algorithms, and others. See paragraph [0100]).

the method according to claim 5, wherein the AR contents comprise at least one of: damage present on the vehicle; an operating instruction for the vehicle; an accessory for the vehicle; a repair on the vehicle; and informational content on the vehicle (Wright; The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen). The work order may be bundled with "AR experiences" ( e.g., a set of computer-executable instructions which can be run on the HMD) for each repair sequence. For example, an AR experience may include tracking a target as well as providing predefined functionality to the user (e.g., step-bystep instructions may be provided to the user via the display and/or the audio output device). See paragraph [0075]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611